 
 
Exhibit 10.3
 
CHANGE IN CONTROL SEVERANCE AGREEMENT
 
THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (the "Agreement") is made and entered
into as of this 10th day of August, 2012 (the "Commencement Date"), by and
between FIRST SAVINGS BANK NORTHWEST (which, together with any successor thereto
which executes and delivers the assumption agreement provided for in
Section 5(a) hereof or which otherwise becomes bound by all of the terms and
provisions of this Agreement by operation of law, is hereinafter referred to as
the "Savings Bank"), and Herman L. Robinson (the "Employee").
 
WHEREAS, the Employee is currently serving as Senior Vice President and Chief
Lending Officer: and
 
WHEREAS, the board of directors of the Savings Bank (the "Board") recognizes
that the possibility of a change in control of the Savings Bank or of its
holding company, First Financial Northwest, Inc. (the "Company"), may exist and
that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of key management
to the detriment of the Savings Bank, the Company and its stockholders; and
 
WHEREAS, the Board believes it is in the best interests of the Savings Bank to
enter into this Agreement with the Employee in order to assure continuity of
management of the Savings Bank and to reinforce and encourage the continued
attention and dedication of the Employee to the Employee's assigned duties
without distraction in the face of potentially disruptive circumstances arising
from the possibility of a change in control of the Company and/or the Savings
Bank, although no such change is now contemplated; and
 
WHEREAS, the Board has approved and authorized the execution of this Agreement
with the Employee;
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:
 
1.           Certain Definitions.
 
(a)           The term "Change in Control" means (1) an offeror other than the
Company purchases shares of stock of the Company or the Savings Bank pursuant to
a tender or exchange offer for such shares; (2) an event of a nature that
results in the acquisition of control of the Company or the Savings Bank within
the meaning of the Savings and Loan Holding Company Act under 12 U.S.C. Section
1467a (or any successor statute) and applicable regulations or requires the
filing of a notice with the Federal Reserve Board or the Federal Deposit
Insurance Corporation ("FDIC"); (3) any person (as the term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 ("Exchange Act")) that is
or becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) directly or indirectly of securities of the Company or the Savings Bank
representing 25% or more of the combined voting power of the Company's or the
Savings Bank's outstanding securities; (4) individuals who are members of the
board of directors of the Company immediately following the Commencement Date or
who are members of the Board immediately following the Commencement Date (in
each case, the "Incumbent Board") cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
Commencement Date whose election was approved by a vote of at least
three-quarters of the directors comprising the Incumbent Board or whose
nomination for election by the Company's stockholders was approved by the
nominating committee serving under an Incumbent Board, shall be considered a
member of the Incumbent Board; or (5) consummation of a plan of reorganization,
merger, acquisition, consolidation, sale of all or substantially all of the
assets of the Company or a similar transaction in which the Company is not the
resulting entity, provided that the term "Change in Control" shall not include
an acquisition of securities by an employee benefit plan of the Savings Bank or
the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The term "Commencement Date" means the date of this Agreement.
 
(c)           The term "Consolidated Subsidiaries" means any subsidiary or
subsidiaries of the Company (or its successors) that are part of the affiliated
group (as defined in Section 1504 of the Internal Revenue Code of 1986, as
amended (the "Code"), without regard to subsection (b) thereof) that includes
the Savings Bank, including but not limited to the Company.
 
(d)           The term "Date of Termination" means the date upon which the
Employee ceases to serve as an employee of the Savings Bank.
 
(e)           The term "Involuntary Termination" means the termination of the
employment of Employee (i) by the Savings Bank, without his express written
consent; or (ii) by the Employee by reason of a material diminution of or
interference with his duties, responsibilities or benefits, including (without
limitation) any of the following actions unless consented to in writing by the
Employee: (1) a requirement that the Employee be based at any place other than
Renton, Washington, or within a radius of 35 miles from the location of the
Savings Bank's administrative offices as of the Commencement Date, except for
reasonable travel on Company or Savings Bank business; (2) a material demotion
of the Employee; (3) a material reduction in the number or seniority of
personnel reporting to the Employee or a material reduction in the frequency
with which, or in the nature of the matters with respect to which such personnel
are to report to the Employee, other than as part of a Savings Bank- or
Company-wide reduction in staff; (4) a reduction in the Employee's salary or a
material adverse change in the Employee's perquisites, benefits, contingent
benefits or vacation, other than as part of an overall program applied uniformly
and with equitable effect to all members of the senior management of the Savings
Bank; (5) a material permanent increase in the required hours of work or the
workload of the Employee; or (6) any purported termination of the Employee's
employment, except for Termination for Cause (and, if applicable, the
requirements of Section 1(g) hereof), which purported termination shall not be
effective for purposes of this Agreement. The term "Involuntary Termination"
does not include Termination for Cause, retirement or suspension or temporary or
permanent prohibition from participation in the conduct of the Savings Bank's
affairs under Section 8 of the Federal Deposit Insurance Act.
 
(f)           The term "Section 409A" shall mean Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance of general
applicability issued thereunder.
 
(g)           The terms "Termination for Cause" and "Terminated for Cause" mean
termination of the employment of the Employee because of the Employee's personal
dishonesty, willful misconduct, breach of a fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule, or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order, or (except as provided below) material breach of
any provision of this Agreement. No act or failure to act by the Employee shall
be considered willful unless the Employee acted or failed to act with an absence
of good faith and without a reasonable belief that his action or failure to act
was in the best interest of the Company or the Savings Bank. The Employee shall
not be deemed to have been Terminated for Cause unless and until there shall
have been delivered to the Employee a copy of a resolution, duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors at a meeting of the Board duly called and held for such
purpose (after reasonable notice to the Employee and an opportunity for the
Employee, together with the Employee's counsel, to be heard before the Board),
stating that in the good faith opinion of the Board of Directors the Employee
has engaged in conduct described in the preceding sentence and specifying the
particulars thereof in detail.
 
2.           Term. The term of this Agreement shall be a period of three years
beginning on the Commencement Date, subject to earlier termination as provided
herein. Beginning on the first anniversary of the Commencement Date, and on each
anniversary thereafter, the term of this Agreement shall be extended for a
period of one year in addition to the then-remaining term, provided that prior
to such
 
 
 
 
2

--------------------------------------------------------------------------------

 
anniversary, the Board of Directors explicitly reviews and approves the
extension. Reference herein to the term of this Agreement shall refer to both
such initial term and such extended terms.
 
3.           Severance Benefits.
 
(a)           If after a Change in Control, the Savings Bank shall terminate the
Employee's employment other than Termination for Cause, or employment is
terminated in the event of Involuntary Termination by the Employee, within 12
months following a Change in Control, the Savings Bank shall (i) pay the
Employee his salary, including the pro rata portion of any incentive award,
through the Date of Termination; (ii) continue to pay, for the remaining term of
this Agreement, for the life, health and disability coverage that is in effect
with respect to the Employee and his eligible dependents; and (iii) pay to the
Employee in a lump sum in cash, within 25 days after the later of the date of
such Change in Control or the Date of Termination, an amount equal to one year
of the Employee's salary.
 
(b)           The Employee shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned by the Employee as the result of
employment by another employer, by retirement benefits after the Date of
Termination or otherwise. This Agreement does not constitute a contract of
employment or impose on the Company or the Savings Bank any obligation to retain
the Employee, to change the status of the Employee's employment, or to change
the Company's or the Bank's policies regarding termination of employment.
 
(c)           If and to the extent that the compensation provided for under this
Agreement is subject to Section 409A, then notwithstanding the provisions of
Section 3(a) to the contrary, the payment of such compensation that is subject
to Section 409A:
 
(i)           shall be payable only if the Employee's termination of employment
also constitutes a "separation from service" within the meaning of Section 409A,
taking into account the relevant rules and presumptions in the Section 409A
regulations;
 
(ii)           shall be considered made under a "separation pay plan" (within
the meaning of Section 409A) to the extent such payment may be treated as made
under a separation pay plan. Any additional amounts that may be due the Employee
under Section 3(a)(iii) shall be (A) considered deferred compensation for
purposes of Section 409A, (B) treated as paid after all separation pay plan
payments are made, and (C) subject to subparagraph (iii) below.
 
(iii)           that is considered to be deferred compensation under Section
409A shall not be paid earlier than six months after the Employee's separation
from service (as defined in Section 3(c)(i) above), if the Employee is a
"specified employee" (within the meaning of Section 409A). The payment that is
delayed on account of the preceding sentence shall be made on the 185th day
following the date of the Employee's separation from service, as herein defined.
 
The purpose of this Section 3(c) is to cause the Agreement to comply with
Section 409A, and these provisions (and the Agreement) shall be administered and
interpreted accordingly.
 
(d)           Temporary Suspension or Prohibition.  If the Employee is suspended
and/or temporarily prohibited from participating in the conduct of the Savings
Bank's affairs by a notice served under Section 8(e)(3) or (g)(1) of the FDIA,
12 U.S.C. Section 1818(e)(3) and (g)(1), or pursuant to Section 30.12.040 of the
Revised Code of Washington (R.C.W.), the Savings Bank's obligations under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the
Savings Bank may in its discretion (i) pay the Employee all or part of the
compensation withheld while its obligations under this Agreement were suspended,
and (ii)
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
reinstate in whole or in part any of its obligations which were suspended, all
in a manner that does not violate Section 409A.


(e)           Permanent Suspension or Prohibition.  If the Employee is removed
and/or permanently prohibited from participating in the conduct of the Savings
Bank's affairs by an order issued under Section 8(e)(4) or (g)(1) of the FDIA,
12 U.S.C. Section 1818(e)(4) and (g)(1), or pursuant to R.C.W. Section
30.12.040, all obligations of the Savings Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.


(f)           Default of the Savings Bank.  If the Savings Bank is in default
(as defined in Section 3(x)(1) of the FDIA), all obligations under this
Agreement shall terminate as of the date of default, but this provision shall
not affect any vested rights of the contracting parties.


(g)           Termination by Regulators.  All obligations under this Agreement
shall be terminated, except to the extent determined that continuation of this
Agreement is necessary for the continued operation of the Savings Bank: (1) at
the time the FDIC enters into an agreement to provide assistance to or on behalf
of the Savings Bank under the authority contained in Section 13(c) of the FDIA;
or (2) by the FDIC, at the time it approves a supervisory merger to resolve
problems related to operation of the Savings Bank or when the Savings Bank is
determined by the Director to be in an unsafe or unsound condition.  Any rights
of the parties that have already vested, however, shall not be affected by any
such action.


(h)           Reductions of Benefits. Notwithstanding any other provision of
this Agreement, if payments and the value of benefits received or to be received
under this Agreement, together with any other amounts and the value of benefits
received or to be received by the Employee, would cause any amount to be
nondeductible by the Company or any of the Consolidated Subsidiaries for federal
income tax purposes pursuant to or by reason of Code Section 280G, then payments
and benefits under this Agreement shall be reduced (not less than zero) to the
extent necessary so as to maximize the economic present value of benefits to be
received by the Employee, as determined by the Compensation Committee of the
Company Board of Directors as of the date of the Change in Control using the
discount rate required by Code Section 280G(d)(4), without causing any amount to
become nondeductible pursuant to or by reason of Code Section 280G.


(i)           Further Reductions.  Any payments made to the Employee pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. Section 1828(k) and FDIC regulation 12 C.F.R. Part
359, Golden Parachute and Indemnification Payments.


4.           Attorneys' Fees. If the Employee is purportedly Terminated for
Cause and the Savings Bank denies payments and/or benefits under Section 3(a) of
this Agreement on the basis that the Employee experienced Termination for Cause,
but it is determined by a court of competent jurisdiction or by an arbitrator
pursuant to Section 12 that cause as contemplated by Section 1(g) of this
Agreement did not exist for termination of the Employee's employment, or if in
any event it is determined by any such court or arbitrator that the Savings Bank
has failed to make timely payment of any amounts or provision of any benefits
owed to the Employee under this Agreement, the Employee shall be entitled to
reimbursement for all reasonable costs, including attorneys' fees, incurred in
challenging such termination of employment or collecting such amounts or
benefits. Such reimbursement shall be in addition to all rights to which the
Employee is otherwise entitled under this Agreement.
 


 
4

--------------------------------------------------------------------------------

 


5.           No Assignments.
 
(a)           This Agreement is personal to each of the parties hereto, and
neither party may assign or delegate any of its rights or obligations hereunder
without first obtaining the written consent of the other party; provided,
however, that the Savings Bank shall require any successor or assign (whether
direct or indirect, by purchase, merger, consolidation, operation of law or
otherwise) to all or substantially all of the business and/or assets of the
Savings Bank, by an assumption agreement in form and substance satisfactory to
the Employee, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Savings Bank would be required to
perform it if no such succession or assignment had taken place. Failure of the
Savings Bank to obtain such an assumption agreement prior to the effectiveness
of any such succession or assignment shall be a breach of this Agreement and
shall entitle the Employee to compensation and benefits from the Savings Bank in
the same amount and on the same terms that Employee would be entitled to
hereunder if an event of Involuntary Termination occurred, in addition to any
payments and benefits to which the Employee is entitled under Section 3 hereof.
For purposes of implementing the provisions of this Section 5(a), the date on
which any such succession becomes effective shall be deemed the Date of
Termination.
 
(b)           This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. In the event of the death of the Employee, unless
otherwise provided herein, all amounts payable hereunder shall be paid to the
Employee's devisee, legatee, or other designee or, if there be no such designee,
to the Employee's estate.
 
6.           Deferred Payments. If following a termination of the Employee, the
aggregate payments to be made by the Savings Bank under this Agreement and all
other plans or arrangements maintained by the Company or any of the Consolidated
Subsidiaries would exceed the limitation on deductible compensation contained in
Section 162(m) of the Code in any calendar year, any such amounts in excess of
such limitation shall be mandatorily deferred with interest thereon at 4.0% per
annum to a calendar year such that the amount to be paid to the Employee in such
calendar year, including deferred amounts, does not exceed such limitation,
provided, however, that such deferral shall not extend past when the deferred
amount must be paid pursuant to Section 409A.
 
7.           Delivery of Notices. For the purposes of this Agreement, all
notices and other communications to any party hereto shall be in writing and
shall be deemed to have been duly given when delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed as follows:
 
 

If to the Employee: 
Herman L. Robinson
 
At the address last appearing
 
on the personnel records of
 
the Employee
        If to the Savings Bank: 
First Savings Bank Northwest
 
201 Wells Avenue South
 
Renton, Washington 98057
 
Attention: Secretary

 
or to such other address as such party may have furnished to the other in
writing in accordance herewith, except that a notice of change of address shall
be effective only upon receipt.
 
8.           Amendments. No amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties, except as herein otherwise
provided or as necessary to avoid a violation of Section 409A, in which case the
amendment may be made by the Savings Bank or its delegate.
 
 
 
 
5

--------------------------------------------------------------------------------

 
9.             Headings. The headings used in this Agreement are included solely
for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
 
10.           Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
11.           Governing Law. This Agreement shall be governed by the laws of the
State of Washington to the extent that federal law does not govern.
 
12.           Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by binding
arbitration, conducted before a panel of three arbitrators in a location
selected by the Employee within 100 miles of such Employee's job location with
the Savings Bank, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrators' award in
any court having jurisdiction.
 
* * * * *
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
 
 

Attest:  FIRST SAVINGS BANK NORTHWEST             /s/Gary F.
Kohlwes                               /s/Victor
Karpiak                                                                    Gary
F. Kohlwes, Secretary  By:           Victor Karpiak   
Its:           President and Chief Executive Officer
             
EMPLOYEE
     
/s/Herman L. Robinson                                                
 
Herman L. Robinson
 
Chief Lending Officer

 
 
 
 
 
6
 

--------------------------------------------------------------------------------
